Vooehibs, J.,
dissenting. I am unable to concur with the other members of the court in the opinion, that the judgment heretofore rendered should be disturbed.
I hold it to be well settled under our jurisprudence, that after the dissolution of a partnership, no one of the partners can use the social name so as to bind the others; and that to draw or endorse a note in the name of the former partnership, the authority must be express and special. Any subsequent power must be derived, not from previous relations of the parties as partners, but from a new contract, which is one of mandate.; and this mandate must be express and special. 11 R. R. 95. 6 Ibid, 70. C. C. 2966.
It is equally well settled, that no one of the partners, after the dissolution, can alienate any thing more than his own interest in the partnership property. 9 R. 149. He is not permitted to do any act, still less to make use of the partnership funds, in a manner inconsistent with the purpose of a just and proper settlement. 2 An. 87. The fund in question belonged to the firm of D. T. Wheeler & Go., which was dissolved on the 7th of June, 1862. Could Bullock, in October following, alienate any thing more than his own interest in this fundi It is clear that he could not, without express and special authority from his former partner, who was a joint owner of the same. It cannot *337be said that the plaintiff was ignorant of the nature or origin of this claim, for it is fully disclosed by the correspondence between S. B. Bulloch and the defendants, and on which his pretensions are founded. Neither could he have been ignorant of the dissolution of the partnership, for we find that he shortly afterwards formed a partnership himself with his transferrer.
In the case of Prudhomme v. Henry, 5 An. 700, it is held, that where a liquidating partner has borrowed money to pay the debts of the firm, the partnership is liable so far as the evidence shows the money was used for the benefit of the firm. Is it shown here that the plaintiff had advanced for the payment of the debt of the firm of D. T. Wheeler & Go., the amount equivalent to the fund thus transferred to him ? The testimony of Biilloelc shows that the transfer was for money advanced and to be advanced by Dwight Dur-hee to him, to pay the debts of D. T. Wheeler & Go. Was such an advance made? Bullock says: I paid $500 of that' amount, received of Durhee, to meet a note of D. T. Wheeler & Go., and $20Q for a draft drawn by D. T. Wheeler & Go. on Philadelphia, held by Q. T. Swearingen. Durhee himself, testifies that he advanced the $500 in August, 1852, and the $202 in January, 1853, to Bulloch, to make those payments; and, also, in January, 1853, $712 75, to pay part of a judgment against D. T. Wheeler & Go. in favor of Dr. Goon, of St. Louis. He says : “The object of the transfer was to secure me in my advancement of these three sums.” -It is then clear that Dwight Durhee was fully conversant of the nature of his transferrer’s title to the funds in the defendants’ hands. Now, it appears from the testimony of Mr. Wolfe, that the draft drawn by D. T. Wheeler & Go. on Messrs. Wolfe & Singleton, was paid by the defendants, shortly after the amount was collected from Turner, Wilson & Go., and placed in their hands. The evidence leaves no doubt on my mind that this was previous to the month of January, 1853. The testimony of D. T. Wheeler proves that he knew nothing of the transfer, but that it was agreed between himself and Bulloch, at the time of the dissolution of their firm, that the debt against Turner, Wilson & Go. should be applied to the payment of a judgment in favor of Andrew J. Goon, against the firm ; that he drew the order on Wolfe & Singleton, in the name of the firm of D. T. Wheeler & Go. and applied $712 62 of the amount thereof to the payment of that judgment; and the residue was applied to the reimbursement of money borrowed from W. S. Gilman, and placed in the firm of D. T. Wheeler S Go., as capital. Under this state of facts, it appears to me clear, that the plaintiff, is not entitled to a recovery.